NOT FOR PUBLICATION                             FILED
                    UNITED STATES COURT OF APPEALS                         SEP 11 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ALICIA KLICK,                                   No.    18-16537

                Plaintiff-Appellant,            D.C. No. 2:17-cv-02018-GMS

 v.
                                                MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

                Defendant-Appellee.

                  Appeal from the United States District Court
                           for the District of Arizona
                 G. Murray Snow, Chief District Judge, Presiding

                          Submitted September 10, 2020**

Before: LEAVY, CLIFTON, and BYBEE, Circuit Judges.

      Alicia Klick appeals the district court’s judgment affirming the

Commissioner of Social Security’s denial of her application for disability

insurance benefits and supplemental security income under Titles II and XVI of the

Social Security Act. We have jurisdiction under 28 U.S.C. § 1291 and 42 U.S.C.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 405(g). We review de novo. Molina v. Astrue, 674 F.3d 1104, 1110 (9th Cir.

2012). We affirm the district court’s judgment.

      Substantial evidence supports the administrative law judge’s (“ALJ”)

finding that the opinion of Dr. Geary, an examining doctor, was entitled to minimal

weight and the opinions of Drs. Zeuss and DeFelice, state agency reviewing

doctors, were entitled to great weight. See id. The ALJ provided specific and

legitimate reasons, supported by substantial evidence in the record, for his

assessment by explaining that Dr. Geary’s opinion was inconsistent with the results

of testing that he performed, and the reviewing doctors’ opinions were consistent

with other objective medical evidence, including psychoneurological test results

and CT scans of claimant’s head. See Ford v. Saul, 950 F.3d 1141, 1156 (9th Cir.

2020) (specific and legitimate reasons for rejecting the opinion of an examining

doctor may include inconsistency with objective evidence in the medical record).

      Substantial evidence also supports the ALJ’s finding that Klick’s symptom

testimony was “not entirely credible.” See Tommasetti v. Astrue, 533 F.3d 1035,

1039 (9th Cir. 2008) (standard for analyzing testimony). The ALJ performed the

required two-step analysis and provided specific, clear and convincing reasons for

his finding by citing the medical record, Klick’s lack of follow-through in

treatment, and her sporadic work record. See Molina, 674 F.3d at 1113-14 (ALJ

may consider claimant’s failure to seek treatment or to follow a prescribed course


                                          2
of treatment); Bruton v. Massanari, 268 F.3d 824, 828 (9th Cir. 2001) (ALJ

properly discounted claimant’s testimony where claimant left work because he was

laid off, rather than because he was injured); Rollins v. Massanari, 261 F.3d 853,

857 (9th Cir. 2001) (objective medical evidence is a relevant factor in assessing

testimony).

      AFFIRMED.




                                         3